Citation Nr: 1443399	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected disability or as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability or as due to exposure to herbicides.

3.  Entitlement to service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Board remanded the claim of entitlement to squamous cell carcinoma of the right tonsil with metastases to the right neck for issuance of the Statement of the Case and an opportunity to respond, consistent with Manlincon v. West, 12 Vet App 238 (1999).  A Statement of the Case was issued in February 2012 continuing the denial of the claim, and the Veteran submitted a timely Form 9, Appeal to the Board, with respect to this issue that same month.

The Board also remanded the claim for service connection for bilateral hearing loss in April 2011.  In a January 2012 rating decision, the RO granted service connection for bilateral hearing loss disability.  As this represents a full grant of the matter on appeal, it is no longer before the Board.

The Veteran submitted a notice of disagreement with respect to the ratings assigned for his bilateral hearing loss disability and tinnitus.  A Statement of the Case with respect to these matters was issued in August 2014; however, a timely Form 9 with respect these issues is not yet associated with the claims file.  Hence, these matters are thus not currently before the Board.

The RO issued a Statement of the Case in August 2014 with respect to the issues of entitlement to service connection for chronic obstructive pulmonary disease and thyroid nodule.  However, as a Form 9 is not of record at this time, these matters are also not presently before the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record raises the issue of entitlement to service connection for residuals of a stroke, to include an eye disorder, to include secondary to diabetes mellitus and Agent Orange exposure.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied a claim for service connection for hypertension in an unappealed September 2005 rating decision. 

2. The evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for hypertension.

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
4.  The Veteran's squamous cell carcinoma of the right tonsil with metastases to the right neck is not a disease that is presumed to be service connected in veterans exposed to Agent Orange.

5.  Squamous cell carcinoma of the right tonsil with metastases to the right neck did not manifest  in-service or to a compensably disabling degree within one year of separation, and it is unrelated to service, to include presumed Agent Orange exposure.


CONCLUSIONS OF LAW

1. The September 2005 rating decision denying entitlement to for service connection for hypertension is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A squamous cell carcinoma of the right tonsil with metastases to the right neck was not incurred in or aggravated by service, and it may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards a claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Given the decision to reopen the claim of entitlement to service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

As regards the claim of entitlement to service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, in a May 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also delineated the evidence VA would assist in obtaining, the evidence it was expected that he would provide, and how ratings and effective dates are assigned.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records.  While Social Security Administration records were attempted to be obtained, a May 2014 response from Social Security indicates that these records are unavailable.  

In addition, the Veteran was afforded a VA examination in April 2012 for opinion on the nature and etiology of the claimed squamous cell carcinoma of the right tonsil with metastases to the right neck.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Claim to Reopen

VA denied the Veteran's claim of entitlement to service connection for hypertension in a September 2005 rating decision.  At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, which did not include any complaints, findings, or diagnosis with respect to hypertension; 2005 VA outpatient treatment records noting diagnosis of hypertension, with no discussion of a relationship between the Veteran's hypertension and service or service-connected disabilities; and a report of VA examination in August 2005 noting the examiner's opinion that the Veteran's hypertension was not secondary to diabetes mellitus.

In the September 2005 rating decision, VA noted that there was no evidence of any treatment or complaints in reference to hypertension in service or within one year of discharge, and no evidence of a link between his hypertension and service or service-connected diabetes mellitus.  As such, VA concluded that service connection was not warranted.
  
The Veteran was notified of the September 2005 rating decision and of his appellate rights in letter that same month.  However, he did not appeal this rating decision. Moreover, the Board notes that the Veteran did not submit any pertinent evidence within one year of the issuance of that decision. 38 C.F.R. § 3.156(b). Therefore, the September 2005 rating decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran requested that VA reopen the previously denied claim of service connection in August 2007.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the September 2005 rating decision, the newly-received evidence includes additional VA outpatient treatment records reflecting continued treatment for hypertension, an article discussing the relationship between Agent Orange exposure and elevated blood pressure in veterans, and various statements from the Veteran and from his representative.

In particular, the Veteran has presented additional VA outpatient treatment records indicating that his diabetes mellitus predated his hypertension and that hypertension was not added to the VA problems list until July 2005, after the reports of initial diabetes diagnosis in 2004.  A February 2011 VA treatment report notes that the Veteran had presented treatment records delineating that his diabetes predated his hypertension.  Here, the Board observes that at the time of the 2005 VA examination, the Veteran did not know when he was diagnosed with hypertension, and the examiner did not comment on the onset of hypertension as related to the onset of diabetes.

The Veteran also now alleges that his hypertension is related to his presumed herbicide exposure in service, and submitted a medical article discussing a link between the two. 

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2005 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record, as the previous statements of record did not address service connection for hypertension as related to herbicide exposure.  Moreover, as this evidence is suggestive of a potential relationship between either the Veteran's service or service-connected diabetes mellitus, it raises a reasonable possibility of substantiating the claim.

Under these circumstances, the claim of entitlement to service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection for Carcinoma of the Tonsil

The Veteran contends that he is entitled to service connection for carcinoma of the tonsil, as he believes that this disability is related to service-to particular include his inservice exposure to herbicides.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes malignant tumors. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if were manifested to a compensably disabling degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran's personnel records confirm his service in the Republic of Vietnam during the Vietnam era, and therefore his is presumed to have been exposed to Agent Orange during service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  These diseases include respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Here, post-service treatment records reflect that, in April 2009, the Veteran underwent CT scan of the soft tissues of the neck for his history of right side adenopathy.  An impression of soft tissues in the right side of the neck, highly suspicious for malignancy, was indicated.  A soft tissue nodule abutting the posterior margin of the right thyroid lobe, malignancy not excluded, and tiny indeterminate nodule in the right lung apex were also indicated.  

A subsequent biopsy report reflects a diagnosis of squamous cell carcinoma of the right tonsil, metastatic in the right neck.

A May 2009 report from Sacred Heart Medical Oncology indicates that the Veteran noticed a swelling along the right side of the neck a few weeks prior to treatment.  An ENT examination revealed a mass in the right side of the neck and a lesion at the base of the tongue/tonsil on the right side, and a punch biopsy was consistent with squamous cell carcinoma.

A May 2009 private treatment report notes that the Veteran was referred for radiation treatment for his squamous cell carcinoma of the right tonsil, metastatic to the right neck. That examiner assigned a diagnosis of squamous cell carcinoma of the tonsil with extension into base of tongue and positive right neck nodes.

The records of a private PET scan dated in June 2010 note a history of squamous cell carcinoma of the base of the tongue and right palatine tonsil.  There was marked interval improvement in the PET scan appearance since the previous study in May 2009.  The hypermetabolic mass along the base of the right tongue and right palatine tonsil was no longer seen.  Adenopathy along the right side of the neck of the previous PET scan had markedly decreased in size and showed no hypermetabolic activity.  There were also patchy areas of mass-like infiltrate in the left lung base and right middle lobe since the previous study, but showing no associated hypermetabolic activity.  Questionable areas of atelectasis or development infectious infiltrate were indicated.  

Following an April 2012 VA examination, after physical examination and review of the record, the examiner diagnosed squamous cell carcinoma of the tongue, status post radiation and in remission.  The examiner opined that the Veteran's cancer was not caused by service or related to service.  In so finding, the examiner noted that a medical literature review showed no evidence of Agent Orange as the cause of tongue cancer.  Service records were also silent for cancer in service, and the Veteran was not diagnosed until 2009.   She noted that there was pulmonary scarring of the right lung, which radiology assessments indicates was most likely due to previous infection with no hypermetabolic activity on PET scan to suggest cancer.  The examiner also noted that while a CT scan of the neck dated in April 2009 showed a mass effect onto the trachea, this referred to a thyroid nodule next to the trachea, and not a mass of the trachea.  

In this case, the claimed squamous cell carcinoma of the right tonsil with metastases to the right neck is not among the diseases recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for the claimed squamous cell carcinoma of the right tonsil with metastases to the right neck based on his presumed herbicide exposure is not warranted.

The Board has considered the Veteran's argument to the effect that scans have demonstrated mass to the trachea and lung.  This mass has not been clinically associated with service to include his inservice exposure to Agent Orange.  Moreover, these records confirm that he has not been diagnosed with a respiratory cancer or cancer of the trachea.  As he has not been diagnosed with a type of cancer presumptively associated with herbicide exposure, service connection is not warranted on this basis.  

The regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records do not reflect any complaints, findings, or diagnoses related to the claimed squamous cell carcinoma of the right tonsil with metastases to the right neck.   The lymphatic system and mouth and throat were noted to be normal on April 1970 discharge examination. The Veteran also denied tumor, growth, cyst, or cancer, or throat trouble on report of medical history in April 1970.

As indicated above, post-service treatment records reflect diagnosis of tonsillar cancer in 2009, with the Veteran noticing onset of neck swelling a few weeks prior to diagnosis.  

There is no evidence that the Veteran's squamous cell carcinoma of the right tonsil with metastases to the right neck was incurred in service or is otherwise related to service, to include any exposure to herbicides therein.  The service treatment records are silent for related complaints or diagnoses.  

In fact, the lymphatic and throat were normal at separation.   The Veteran has not alleged that he had squamous cell carcinoma of the tonsil in service or until many years thereafter, and the first evidence of squamous cell carcinoma is in 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's squamous cell carcinoma of the right tonsil with metastases to the right neck and any event or incident of his service. The only pertinent medical opinion of record is that of the April 2012 VA examiner who had a thorough review of all pertinent evidence and found no relationship between the Veteran's squamous cell carcinoma and his service, to include herbicide exposure therein.  Thus, the only probative medical opinion weighs against the claim for service connection, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Moreover, the Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Characteristic manifestations sufficient to identify the disease entity in service or within one year of discharge have not been shown.  

Thus, based upon the cumulative record, the Board concludes that squamous cell carcinoma of the right tonsil with metastases to the right neck was first manifested years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his cancer is related to exposure to Agent Orange, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson,  492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the opinion of the physician who performed the April 2012 VA examination

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as due to exposure to herbicides. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as due to exposure to herbicides, is denied. 


REMAND

In this case, the Veteran alleges that his hypertension is caused or aggravated by his service-connected diabetes mellitus, or, in the alternative, that the disability is due to his presumed exposure to herbicides in service.

As indicated above, the Veteran has presented evidence indicating that his service-connected diabetes mellitus predated his hypertension, supporting his contention that his diabetes mellitus caused or aggravates his hypertension.  The Veteran has also contended that his hypertension is related to Agent Orange exposure in Vietnam, and has presented an article discussing a potential relationship between Agent Orange and high blood pressure.

Hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  See also 38 C.F.R. § 3.309(e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension). However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

While the Veteran was afforded a VA examination pertaining to the claimed hypertension  in 2005, that examiner merely indicated that the disability was not secondary to diabetes mellitus without any rationale.  The examiner also did not provide an opinion as to whether the disability was related to service, to include exposure to Agent Orange therein.

Given that the Veteran has presented new information suggesting his hypertension did not pre-exist his diabetes mellitus, as well information linking his hypertension to his presumed in-service herbicide exposure, the Board must remand the matter of service connection for hypertension for opinion addressing the relationship, if any, between the claimed hypertension and the Veteran's service and service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's electronic claims file to an appropriate physician for opinion on the etiology of the claimed hypertension.  The entire electronic file must be made available to the designated physician.  If an examination is necessary, one should be provided.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension a) is causally or etiologically related to service, to include presumed exposure to Agent Orange therein; or, b) is proximately due to, caused by, or permanently aggravated by his service-connected disabilities, to specifically include diabetes mellitus.

If aggravation is found, the physician should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

In providing the requested opinion, the physician is to specifically consider and address the Veteran's VA treatment records documenting onset of hypertension subsequent to diabetes mellitus, as well as the submitted medical article discussing a link between Agent Orange exposure and elevated blood pressure in veterans.

The physician must set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


